Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint. Plaintiff alleged that his injuries were caused by the dangerous condition of defendant’s front step. Defendant failed to meet its initial burden of establishing its entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557, 562). Contrary to the contention of defendant, it failed to establish that the condition of the front step was not dangerous. Even assuming, arguendo, that defendant did not have actual or constructive notice of the allegedly dangerous condition, we conclude that defendant failed to establish as a matter of law that it did not create that condition (see, Sumell v Wegmans Food Mkts., 254 AD2d 702, 702-703). We also reject the contention of defendant that it was entitled to judgment as a matter of law because the allegedly dangerous condition was readily observable. Even if the allegedly dangerous condition was readily observable, that fact would go to the issue of plaintiff’s comparative negligence and would not negate defendant’s duty to keep the premises reasonably safe (see, Crawford v Marcello, 247 AD2d 907; Morgan v Genrich, 239 AD2d 919, 920). (Appeal from Order of Supreme Court, Onondaga County, Stone, J.— Summary Judgment.) Present — Pine, J. P., Hayes, Wisner, Scudder and Kehoe, JJ.